Citation Nr: 0218222	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-64 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, 
South Carolina


THE ISSUES


1. Entitlement to an evaluation in excess of 30 percent for 
labyrinthitis. 

2. Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  

3. Entitlement to an evaluation in excess of 20 percent for 
bilateral defective hearing.

4. Entitlement to a compensable rating for a duodenal 
ulcer. 

5. Entilement to a compensable rating for the residuals of 
a fracture of the left first metatarsal.

6. Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left foot.

7. Entitlement to a compensable rating for post-traumatic 
stress disorder.  

(The issues of entitlement to a compensable rating for a 
left mammary gland adhesion and entitlement to a total 
rating for compensation purposes based on individual 
unemployability will be the subject of a separate Board of 
Veterans' Appeals (Board) decision.)  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1939 to 
October 1945.  

This matter comes before the Board on appeal from a 
November 2001 rating decision that increased the rating 
for the veteran's bilateral defective hearing from 10 
percent to 20 percent disabling effective May 8, 2001 and 
denied increased ratings for labyrinthitis, tinnitus, 
residuals of a gunshot wound to the left foot, residuals 
of a fracture of the left 5th metatarsal, a duodenal ulcer, 
PTSD, and a left mammary gland adhesion.  A total rating 
for compensation purposes was also denied.  

The Board is undertaking additional development with 
respect to the claim of entitlement to an increased rating 
for a left mammary adhesion and entitlement to a total 
rating for compensation purposes based on individual 
unemployability, pursuant to authority granted by 67 Fed. 
Reg. 3009, 3104 (January 23, 2002) (to be codified at 38 
C.F.R.§ 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing the issue of entitlement to an increased rating 
for a left mammary gland adhesion and entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  

The issues of increased ratings for the veteran's 
bilateral defective hearing, labyrinthitis, tinnitus, 
residuals of a gunshot wound to the left foot, residuals 
of a fracture of the right 5th metatarsal, a duodenal 
ulcer, and PTSD will be discussed by the Board in this 
decision.  


FINDINGS OF FACT

1. The veteran's labyrinthitis results in daily episodes of 
vertigo, but does not result in marked interference with 
employment or frequent periods of hospitalization as to 
render the impractical the application of the regular 
schedular criteria.  

2. The veteran has constant tinnitus in the left ear and 
occasional tinnitus in the right ear, but the veteran's 
tinnitus does not result in marked interference with 
employment or frequent periods of hospitalization as to 
render the impractical the application of the regular 
schedular criteria.  

3. The veteran has Level V hearing loss in the left ear and 
Level VI hearing loss in the right ear.  

4. The Duodenal ulcer has been asymptomatic for many years.  

5. The veteran's residuals of a fifth metatarsal fracture 
are asymptomatic and result in no disability.  

6. The residuals of the veteran's gunshot wound to the left 
foot result in no more than moderate injury to Muscle 
Group X.

7. The veteran's PTSD is manifested by mild or transient 
symptoms causing some occupational and social 
impairment.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent 
for labyrinthitis have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 
6204 (2002).  

2. The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 6260 
(2002).  

3. The criteria for an evaluation in excess of 20 percent 
for bilateral defective hearing have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2002).  

4. The criteria for a compensable evaluation for a duodenal 
ulcer have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2002)  

5. The criteria for a compensable evaluation for residuals 
of a fracture of the fifth metatarsal have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a,  Diagnostic Code 
5284 (2002)  

6. The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the left foot have 
not been met.  38 U.S.C.A. § 115; 38 C.F.R. § 4.73,  
Diagnostic Code 5310 (2002)  

7. The criteria for a 10 percent rating for PTSD have been 
met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), was 
signed into law.  This provision was codified at 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim.  The Act provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The RO was cognizant of the Veterans Claims Assistance Act 
of 2000 when it most recently considered the claims that 
are the subject of this Board decision and the RO sent the 
veteran a letter in August 2001 that informed him of the 
nature of this new law and its implications for his 
current claims.  That letter also informed him of what 
evidence was needed to substantiate the claims, and of who 
was responsible for obtaining what evidence.

The veteran and his representative have also been informed 
of the laws and regulations governing these claims in a 
statement of the case dated in February 2000.  The 
clinical record concerning the claims that are the subject 
of this decision ties appears to be complete, and there is 
no indication in the record that significant, relevant 
evidence is available, but has not been considered in 
regard to these matters.  Therefore, no further 
evidentiary development appears to be necessary in regard 
to the veteran's claims for entitlement to increased 
ratings for bilateral defective hearing, tinnitus, PTSD, 
residuals of a gunshot wound to the left foot, residuals 
of a fracture of the left fifth metatarsal, labyrinthitis, 
and a duodenal ulcer.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to 
the above issues which are the subject of this appellate 
decision.  The Board will therefore proceed to consider 
the merits of these claims on the basis of the evidence 
currently of record.  

I  Factual Background  

Review of the service medical records reveal that the 
veteran was seen in July 1942 after he sustained a simple 
complete fracture of the right fifth metatarsal.  On June 
19, 1944 the veteran sustained a penetrating, through and 
through gunshot wound between the 2nd and 3rd metatarsals of 
the left foot.  The veteran's wound was debrided and 
iodine and a dressing were applied.  The veteran was then 
evacuated to a field hospital where a splint was applied 
to his left foot and the veteran received a course of 
Sulfadiazine and Penicillin was administered.  An x-ray 
revealed no fractures or retained metallic foreign bodies.  

The veteran was discharged to duty in early July 1944.  
Later that month he was again hospitalized for treatment 
of pain in the left ear.  At that time, a hearing deficit 
in the left ear was noted.  The diagnoses at discharge 
from the hospital were subacute, nonsuperative otitis 
media in the left ear due to a shell explosion, and 
traumatic perforation of the left eardrum.  

In early December 1944 the veteran was again hospitalized 
for tinnitus and a left eardrum rupture sustained in a 
mine explosion that had occurred the previous month.  The 
veteran was again hospitalized in February and March 1945 
for the treatment of tinnitus and a psychoneurosis 
(anxiety state).  The report of examination prior to the 
veteran's discharge from service was not of record.

In a July 1946 statement a private physician reported 
treating the veteran since December 1945 for 
gastrointestinal complaints.  A May 1946 x-ray showed a 
duodenal ulcer.  

On examination conducted at a service medical facility in 
August 1946 it was noted that the veteran sustained a 
gunshot wound to the left foot in June 1944.  Examination 
of the extremities was reported to be negative.  There was 
a well-healed scar on the dorsum of the left foot at the 
base of the fifth toe and a corresponding scar on the 
plantar surface.   

In a September 1946 rating action, the RO granted service 
connection and a 10 percent rating for a psychoneurosis 
and also granted service connection and a 10 percent 
rating for defective hearing in the left ear.  Service 
connection was also grated for a duodenal ulcer, a 
fracture of the fifth metatarsal and a scar: each of these 
disabilities was assigned a noncompensable (0 percent 
rating).  In a rating action of February 1949 the RO 
reduced the evaluation for the veteran's psychoneurosis to 
noncompensable (0 percent), effective April 11, 1949.  

In a September 1994 decision the Board grated service 
connection for defective hearing in the right ear and for 
tinnitus.  In a rating action of February 1995 the RO 
assigned a 10 percent rating for bilateral hearing loss 
and a 10 percent rating for tinnitus.  The RO increased 
the rating for the veteran's bilateral defective hearing 
to 40 percent in a rating decision of June 1995.  In a 
rating decision of September 1997 the RO proposed to 
reduce the evaluation for the veteran's bilateral 
defective hearing to 10 percent disabling.  This reduction 
was accomplished by rating action of December 1997.  At 
that time, the RO also granted service connection and a 10 
percent rating for labyrinthitis and granted service 
connection and a noncompensable (0 percent rating) for a 
left internal mammary artery adhesion to the fifth rib.  

During an evaluation by a private otolaryngologist in 
August 1998 the veteran was noted to complain of episodic 
vertigo that occurred three to five times a day.  On 
evaluation, the veteran was noted to have a wide based 
gait.  The impression was post-concussive hearing loss and 
associated post-traumatic endolymphatic hydrops with 
resultant disabling vertigo.  The physician estimated that 
the veteran's vertigo was 30 percent disabling.  

The RO increased the evaluation for labyrinthitis to 30 
percent disabling in a rating action of January 1998.  In 
a rating decision of July 1999 the RO increased the 
evaluation for the veteran's residuals of a gunshot wound 
to the left foot to 10 percent disabling.  The RO noted 
that this disability had been mistakenly rated only a 
residual scar rather than as a moderate or moderately 
severe gunshot wound and the 10 percent rating for this 
disability was therefore made effective from October 29, 
1945, the day following the veteran's discharge from 
service.  

VA clinical records indicate that the veteran was 
occasionally seen in 2000 in regard to receiving hearing 
aids from the VA.  

On VA examination of the veteran's hearing in August 2001, 
the veteran reported exposure to artillery fire and mine 
explosions during World War II.  He also reported serving 
as a rifle instructor during service.  He complained of 
constant tinnitus in the left ear and occasional tinnitus 
in the right ear.  The severity of the tinnitus was said 
to vary and was sometimes very loud and some times it was 
softer.  On audiological examination, the veteran had pure 
tone thresholds of 45, 65, 80, and 80 decibels in the 
right ear at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the right ear for these 
frequencies was 68 decibels.  He had pure tone thresholds 
in the left ear of 40, 65, 70, and 80 decibels in the left 
ear at 1000, 2000, 3000, and 4000 hertz.  The average pure 
tone threshold in the left ear at these frequencies was 64 
decibels.  The veteran had speech discrimination of 72 
percent in the right ear and 68 percent in the left ear.  
The assessment was, essentially, bilateral mild to severe 
sensorineural hearing loss.  

During a VA medical examination conducted in August 2001 
the veteran gave a history of a gunshot wound to the left 
foot in June 1944.  He had no fracture resulting from this 
injury and reported that he had no problems with his left 
foot except that the foot would slap the ground a little 
when he ambulates.  The veteran also said that he had some 
slight sensitivity in the foot, especially when the 
weather changed, but there were no other complaints 
regarding the foot.  It was also reported that he 
fractured his fifth metatarsal in 1943, but had no 
problems as a result of this injury.  Evaluation of the 
left foot revealed a 1-centimeter scar in the web space 
between the fourth and fifth digits with normal motion of 
the digits and normal sensation.  The fifth digit was said 
to be slightly hyperemic with an increase in sensitivity.  
His gait appeared to be normal when he walked with his 
shoes on and with his shoes off, but the veteran reported 
that his foot made a slight slapping motion when he 
walked.  There was 5/5 strength throughout all planes at 
the ankle.  The examiner could not detect an exit wound 
from this gunshot injury.  An x-ray of the foot revealed 
osteoarthritis in the first metatarsophalangeal joint and 
mild osteoarthitic changes scattered within the distal 
rays of the left foot.  A plantar calcaneal spur was 
noted.  The impression was status post gunshot wound to 
the left foot.  

On the August 2001 VA examination the veteran also gave a 
history of a duodenal ulcer that had healed many years 
earlier.  He said that he had had no problems with this 
ulcer for several decades.  Evaluation of the abdomen 
revealed it to be soft and nontender.  Bowel sounds were 
normotensive and there was no hepatic or spleen 
enlargement.  The impression was status post duodenal 
ulcer.  

During a September 2001 psychiatric examination, the 
veteran said that he worked part time for his family 
construction company from the time of his discharge from 
military service to about 1950.  He then began his own 
mechanical and construction firm that he ran until 1980.  
It was reported that he had severe anger and nightmares 
after service, but he had gotten over that and currently 
slept well.  The examiner noted that the veteran had 
intact thought processes and cohesive organization and 
memory.  He was pleasant and cooperative, although 
somewhat embittered.  The physician noted that the veteran 
met the criteria for PTSD due to his war experiences and 
their emotional sequelae.  The diagnosis was PTSD, in 
remission.  The psychostressor scale was said to be 1.5 
(no severity to moderate).  His Global Assessment of 
Functioning was 70 with "some mild possible and transient 
mood aberrations, but little if any difficulty in 
social/occupational functioning."

                                                   II. 
Legal Analysis.  

Disability ratings are determined by the application of 
the VA Schedule for Rating Disabilities.  38 C.F.R. Part 
4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disease or injuries incurred in or aggravated during 
military service and the residuals conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994);  
38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

An extraschedular rating may be assigned if there is such 
an unusual disability picture as to render impractical the 
application of the regular schedular criteria with such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  38 C.F.R. § 3.321(b) 
(2002)  

A duodenal ulcer if mild with brief episodes of recurring 
symptoms once or twice yearly is evaluated as 10 percent 
disabling.  A duodenal ulcer if moderate with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuos moderate 
manifestations is evaluated as 20 percent disabling.  
38 C.F.R. § 4.114, Diagnostic Code 7305 (2002)  

Under the criteria for rating PTSD which became effective 
on, and subsequent to, November 7, 1996, a 10 percent 
rating is assigned if there is occupational and social 
impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of increased stress 
or; symptoms controlled by continuous medication.  A 30 
percent evaluation is assigned for symptomatology 
resulting in occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks  
(although generally functioning satisfactorily, with 
routine behavior, self care and conversation normal), due 
to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep disturbance, and mild memory loss (such as 
forgetting name, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Peripheral vestibular disorders that result in occasional 
dizziness are evaluated as 10 percent disabling.  
Peripheral vestibular disorders that result in dizziness 
and occasional staggering are evaluated as 30 percent 
disabling.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2002).

Recurrent tinnitus is evaluated as 10 percent disabling.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Evaluations of defective hearing range from noncompensable 
to 100 percent based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests, together with the average hearing 
threshold, as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted for defective hearing involving one ear, 
and the veteran does not have total deafness in both ears, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at level X or XI.  38 U.S.C.A. 
§ 1160(a); 38 C.F.R.§§ 3.383, 4.85, Diagnostic Code 6100 
to 6110.  

Hearing loss evaluations are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

A 10 percent evaluation is assigned for moderate residuals 
of a foot injury.  A 20 percent evaluation may be assigned 
if moderately severe residuals of foot injury are 
demonstrated.  38 C.F.R.§ 4.71(a), Diagnostic Code 5284 
(2002).

Effective July 3, 1997, the rating criteria for the 
evaluation of muscle injuries under 38 C.F.R. §§ 4.55, and 
4.56 were revised.  Since the veteran's claim was received 
subsequent to this date, it will be evaluated under the 
new criteria.  VAOPGCPREC 3-2000 (2000).

Under 38 C.F.R. § 4.55:

(a) A muscle injury rating will not be 
combined with peripheral nerve paralysis 
rating of the same body part unless the 
injuries affect entirely different 
functions.
(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions; 
there are 6 muscle groups for the 
shoulder and arm (Diagnostic Codes 5301 
through 5306).
(c) There will be no rating assigned 
for muscle groups which act upon an 
ankylosed joint, with the following 
exceptions:
In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will 
(1)	be rated, but at the next lower 
level than would otherwise be assigned.  
In the case of an ankylosed shoulder, if 
muscle group I and II are severely 
disabled, the evaluation of the shoulder 
joint under Diagnostic Code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  

Under the current provisions of 38 C.F.R. § 4.56 governing 
the evaluation of muscle disabilities, (a) an open 
comminuted fracture with muscle or tendon involvement will 
be rated as severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the 
tibia, evidence establishes that the muscle damage is 
minimal; (b) A through and through injury with muscle 
damage shall be evaluated as no less than moderate injury 
for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301-
5323, disabilities resulting from missile injuries shall 
be classified as slight, moderate, moderately severe or 
severe as follows:  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history 
of a superficial wound with brief treatment and no 
cardinal signs or symptoms of muscle disability, such as 
loss of power, weakness, fatigue pain or impairment of 
coordination and uncertainty of movement.  Objective 
findings of slight disability include a minimal scar, no 
evidence of fascia defect, atrophy or impaired tonus, and 
no impairment of function or retained metallic fragments.  
38 C.F.R. § 4.56(d)(1) (2001).

Moderate disability of a muscle injury anticipates a 
through-and through deep penetrating wound of short tract 
from a single bullet, small shell, or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A 
history consistent with a moderate disability would 
include complaints of one or more cardinal signs and 
symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue. 
38 C.F.R. § 4.56(d)(2) (2001).  

A moderately severe disability of the muscles anticipates 
a through-and-through or deep penetrating wound by a small 
high velocity missile or a large low velocity missile, 
with debridement, prolonged infection, or sloughing of 
soft parts, and intramuscular scarring.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold 
of fatigue, fatigue pain, impairment of coordination and 
uncertainty of movement, and if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include entrance and exit scars indicating 
a track of a missile through one or more muscle groups.  
Objective findings should also include indications on deep 
palpation of loss of deep fascia muscle substance, or 
normal firm resistance of muscle compared with sound side, 
tests of strength and endurance compared with the sound 
side should demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3) (2001).  

Severe disability of muscles contemplates through-and-
through or deep penetrating wounds due to high velocity 
missile, or large or multiple low velocity missals, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  There are ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles in the uninjured side 
indicates a severe impairment of function.  

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered or 
foreign bodies indicating intermuscular trauma and 
explosive effect of missile. (B) Adhesions of scar to one 
of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather 
than true skin covering in an area where bone is normally 
protected by muscle.  (C) Diminished muscle excitability 
to pulsed electrical current in electro-diagnostic tests.  
(D) Visible or measurable atrophy. (E) Adaptive 
contracture of an opposing group of muscles. (F) Atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of 
the shoulder girdle, (G) Induration or atrophy of an 
entire muscle following the simple piercing by a 
projectile. 38 C.F.R. § 4.56(d)(4) (2001).  

In the instant case, the RO has provided the veteran with 
a 10 percent evaluation for the residuals of a gunshot 
wound to Muscle Group X based on moderate injury to that 
muscle group.  Muscle Group X control movements of the 
toes and forefoot and affects forward propulsion.  The 
muscles involved are the intrinsic muscles of the foot 
including on the plantar aspect of the foot; the flexor 
digitorum brevis, the abductor hallucis, the abductor 
digiti minimi, the quadratus plantae, the lumbricales, the 
flexor hallucis brevis, the abductor hallucis, the flexor 
digitus minimi brevi, and the dorsal and plantar 
interossei.  Other important plantar structures include 
the plantar aponeurosis, the long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and the long flexors of the great and 
little toes.  An injury resulting in slight disability to 
these muscles of Muscle Group X warrants a 0 percent 
rating.  Muscle Group X also includes on the dorsal aspect 
of the foot the extensor hallucis brevis and the extensor 
digitorum brevis.  Other important dorsal structures 
include the cruciate, crural, deltoid, and other 
ligaments, as well as the tendons of the long extensors of 
the toes and peronei muscles.  The minimum rating for a 
through and through gunshot wound of the foot is 10 
percent. An injury resulting in moderate disability to the 
muscles of Muscle Group 10 on either the plantar or dorsal 
aspect warrants a 10 percent rating.  An injury resulting 
in moderately severe disability to these muscles on either 
the plantar or dorsal aspect warrants a 20 percent rating.  
An injury resulting in severe disability to these muscles 
on either the plantar or dorsal aspect warrants a 30 
percent rating.  

Labyrinthitis and Tinnitus

Initially, the Board observes that the veteran is 
currently in receipt of the maximum schedular rating of 10 
percent for tinnitus under the provisions of Diagnostic 
Code 6260 and he is also currently in receipt of the 
maximum schedular evaluation of 30 percent for 
labyrinthitis under Diagnostic Code 6204.  Since that is 
the case, higher evaluations for tinnitus and for 
labyrinthitis may only be granted on an extraschedular 
basis, under the provisions of 38 C.F.R. § 3.321 (b) 
(2002).  As noted above, under this provision, an 
extraschedular rating may be assigned in cases which 
present an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular criteria.  

In this case there is no doubt that the veteran has 
significant disability with ringing in his ears due to 
tinnitus and with vertigo due to his labyrinthitis.  
However, the evidence of record does not indicate that 
either of these disabilities presents an exceptional or 
unusual disability picture that renders impractical the 
application of the regular schedular criteria.  There is 
no evidence that either the veteran's tinnitus or his 
labyrinthitis results in such factors as marked 
interference with employment or frequent periods of 
hospitalization.  

Since the veteran is currently in receipt of the maximum 
10 percent rating for tinnitus and the maximum 30 percent 
rating for his labyrinthitis under schedular criteria for 
rating this disabilities, and since neither of these 
service connected disabilities have not been shown to 
warrant an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b), an evaluation in excess of 10 percent for 
tinnitus and in excess of 30 percent for labyrinthitis is 
not warranted.  



Bilateral Defective Hearing

Regarding the veteran's claim for an evaluation in excess 
of 20 percent for his service connected bilateral 
defective hearing, the most recent VA audiometric test of 
the veteran's hearing conducted in August 2001 revealed 
pure tone thresholds of 45, 65, 80, and 80 decibels in the 
right ear at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the right ear for these 
frequencies was 68 decibels.  He had pure tone thresholds 
in the left ear of 40, 65, 70, and 80 decibels in the left 
ear at 1000, 2000, 3000, and 4000 hertz.  The average pure 
tone threshold in the left ear at these frequencies was 64 
decibels.  The veteran had speech discrimination of 72 
percent in the right ear and 68 percent in the left ear.  
This represents a Level V degree of hearing impairment in 
his left ear and a Level VI degree of hearing impairment 
in his right ear.  Under the schedular criteria of 
Diagnostic Code 6100, hearing loss of this extent is 
adequately reflected by the 20 percent rating currently in 
effect.  

Duodenal Ulcer

In regard to the veteran's claim for an increased rating 
for a duodenal ulcer, the Board notes that, on his most 
recent VA examination of this disability the veteran 
reported that his duodenal ulcer had long since healed and 
had not been symptomatic for decades.  A physical 
evaluation conducted during the examination was negative 
for findings or symptomatology indicative of an active 
duodenal ulcer.  Since that is the case, the veteran's 
duodenal ulcer disability clearly warrants no more than 
the noncompensable rating currently in effect under the 
provisions of .  38 C.F.R. § 4.7 and Diagnostic Code 7305.  

Metatarsal Fracture

The evidence shows that the veteran sustained a fracture 
of his fifth metatarsal during service and he has been 
assigned a noncompensable rating for this disability under 
the provisions of Diagnostic Code 5284.  On recent 
examination of the veteran's feet, no disability 
attributable to his fifth metatarsal was identified save 
for some slight sensitivity in the fifth toe and this toe 
was noted to be slightly hyperemic.  The veteran said that 
he had no problem due to his fifth metatarsal fracture.  
Since there is no significant symptomatology currently 
attributable to this toe fracture the veteran's residuals 
of a fifth metatarsal fracture remains noncompensable 
under the criteria of 38 C.F.R. § 4.7 and Diagnostic Code 
5284.  

Gunshot Wound Residuals

The veteran is also currently assigned a 10 percent rating 
for slightly disabling residuals of a gunshot wound to his 
a left foot under 5310, the provisions of which are cited 
above.  In order for a higher evaluation of 20 percent for 
this disability to be warranted the evidence must 
demonstrate a moderately severe degree of disability for 
this disorder.  This degree of disability is not currently 
shown by the record in this case.  While the veteran 
clearly sustained a through and through by a small high 
velocity missile in June 1944, with debridement of the 
wound shortly thereafter, the record does not demonstrate 
that there was a prolonged infection or resulting 
sloughing of soft parts.  No intramuscular scarring has 
been demonstrated clinically.  

Moreover, the veteran did not undergo prolonged period of 
treatment of the this wound and there is no indications of 
loss of power, weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination and uncertainty 
of movement due to this wound.  There is no evidence that 
this injury resulted in an inability to keep up with work 
requirements subsequent to the injury.  Scarring at the 
site of the missile entry has been reported, but no 
indications of an exit wound were found on the recent VA 
examination and there are no indications of loss of deep 
fascia muscle substance, or loss of normal firm resistance 
of Muscle Group X on the left compared with the other 
foot.  Compared with the sound right foot there was no 
demonstrated evidence of impairment in the left foot.  
Symptomatology of the extent recently demonstrated is 
indicative of no more than moderate disability due to 
injury to Muscle Group X in the right foot.  As such, this 
disability is adequately reflected by the 10 percent 
rating currently in effect under the schedular criteria of 
Diagnostic Code 5310

Post-Traumatic Stress Disorder

In regard to the veteran's claim for an increased rating 
for his service connected psychiatric disability the Board 
notes that, on his recent VA psychiatric evaluation 
conducted in September 2001, the examiner noted that the 
veteran had intact thought processes and cohesive 
organization and memory.  He was also pleasant and 
cooperative, although somewhat embittered.  The 
psychostressor scale was said to be 1.5 (no severity to 
moderate).  His Global Assessment of Functioning was 70 
with some mild possible and transient mood aberrations, 
but with no more than slight difficulty in 
social/occupational functioning.  

Although the description of the veteran's disability does 
not precisely meet the criteria for a 10 percent 
evaluation, it does approximate those criteria.  The 
rating schedule requires a compensable evaluation for mild 
disability with slight difficulty in social and 
occupational functioning.

With resolution of all reasonable doubt resolved in the 
veteran's favor it is the opinion of the Board that 
symptomatology of this extent approximates the degree of 
severity required for a 10 percent rating under the 
provisions of Diagnostic Code 9400.  

Since that is the case, an evaluation of 10 percent is 
warranted for the veteran's service connected PTSD.  
However, psychiatric symptomatology of the extent recently 
demonstrated does not demonstrate occupational and social 
impairment with occasional decreases in work efficiency 
and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, or chronic sleep 
disturbance, and the veteran's memory has not been found 
to be impaired.  Since that is the case, a 30 percent 
rating for the veteran's PTSD is not warranted at this 
time.  



ORDER

Entitlement to an increased rating for bilateral hearing 
loss is denied.  

Entitlement to an increased rating for tinnitus is denied.

Entitlement to an increased rating for labyrinthitis is 
denied.

Entitlement to an increased rating for a duodenal ulcer is 
denied.  

Entitlement to an increased rating for residuals of a 
fracture of the fifth metatarsal is denied.  

Entitlement to an increased rating for residuals of a 
gunshot wound to the left foot is denied.  

Entitlement to an increased rating for PTSD is granted to 
the extent indicated, subject to the law and regulations 
governing the payment of monetary benefits by the VA.  






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

